Citation Nr: 0102168	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-07 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for hair loss, claimed 
as due to an undiagnosed illness.

3.  Entitlement to service connection for a stomach disorder 
with diarrhea, claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for joint and muscle 
aches, claimed as due to an undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by blurred vision dizziness, eye pain, and 
tearing, claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for a chest and 
pulmonary disability, claimed as due to an undiagnosed 
illness.

7.  Entitlement to service connection for bleeding gums, 
claimed as due to an undiagnosed illness.

8.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as due to an undiagnosed illness.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for hearing loss, 
right ear.

11.  Determination of an initial rating for service-connected 
hearing loss, left ear, currently evaluated as noncompensably 
disabling.

12.  Determination of an initial rating for service-connected 
tinnitus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and two friends, B. K., and R. L.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to May 1973, 
and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the veteran's claims on appeal.  
The veteran appealed that decision to the BVA and the case 
was referred to the Board for appellate review. 

The issues of entitlement to service connection for a skin 
disorder and for joint and muscle aches, are addressed in the 
remand portion of this decision. 


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War, from 
January 1991 to May 1991.

2.  Hair loss has been attributed the known clinical 
diagnosis of male pattern baldness and there is no medical 
evidence of a nexus between hair loss and service.

3.  Gastritis has been associated with a "small sliding 
hernia" and peptic ulcer disease.  

4.  Peptic ulcer disease, gastroesophageal reflux disease, 
and hemorrhoids constitute known clinical diagnoses, and 
there is no medical evidence of a nexus between these 
disorders and any incident of active service.

5.  Myopic astigmatism and presbyopia are refractive error, 
and are not recognized as a disability under the law for VA 
compensation purposes.

6.  There is no medical evidence of an acquired disorder of 
the eyes, and the veteran's complaints of red eyes, tearing, 
and pain in the eyes have not been shown to be manifested to 
a compensable degree.

7.  The veteran's chronic cough and shortness of breath have 
been diagnosed as chronic obstructive pulmonary disease and 
sinusitis, which constitute known clinical diagnoses, and 
there is no medical evidence of a nexus between these 
disorders and any incident of active service.

8.  There is no medical evidence of a disorder of the gums, 
the veteran has denied that he has a gum disorder, and no gum 
disorder has been shown to be manifested to a compensable 
degree.

9.  The veteran has been diagnosed with chronic fatigue 
syndrome and Gulf War syndrome, and competent medical 
evidence relates the disorder(s) with service.

10.  Hypertension, a known clinical diagnosis, was noted upon 
entry into service, but there is no competent evidence of an 
increase in disability during service

11.  The veteran is not shown by competent medical evidence 
to have right ear hearing loss as defined by the applicable 
VA regulation.

12.  The veteran has Level III hearing in the service-
connected left ear.

13.  Tinnitus is manifested by a periodic high pitched sound, 
worse in the left ear than the right.


CONCLUSIONS OF LAW

1.  A disorder manifested by hair loss, to include as due to 
an undiagnosed illness, was not incurred in service.  
38 U.S.C.A. §§ 1117, 1110, 1131 (West 1991); 38 C.F.R. §§  
3.303, 3.304, 3.317 (2000).

2.  A stomach disorder with diarrhea, claimed as due to an 
undiagnosed illness, was not incurred in service.  
38 U.S.C.A. §§ 1117, 1110, 1131 (West 1991); 38 C.F.R. §§  
3.303, 3.304, 3.317 (2000).

3.  Myopic astigmatism and presbyopia were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(c) (2000).

4.  A disability manifested by blurred vision dizziness, eye 
pain, and tearing, claimed as due to an undiagnosed illness, 
was not incurred in service.  38 U.S.C.A. §§ 1117, 1110, 1131 
(West 1991); 38 C.F.R. §§  3.303, 3.304, 3.317 (2000).

5.  A chest and pulmonary disability, claimed as due to an 
undiagnosed illness, was not incurred in service.  
38 U.S.C.A. §§ 1117, 1110, 1131 (West 1991); 38 C.F.R. §§  
3.303, 3.304, 3.317 (2000).

6.  A disability manifested by bleeding gums, claimed as due 
to an undiagnosed illness, was not incurred in service.  
38 U.S.C.A. §§ 1117, 1110, 1131 (West 1991); 38 C.F.R. §§  
3.303, 3.304, 3.317 (2000).

7.  Resolving reasonable doubt in the veteran's favor, 
chronic fatigue syndrome, was incurred in service.  
38 U.S.C.A. §§ 1117, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.317 (2000).

8.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1117, 1110, 1131 (West 1991); 
38 C.F.R. §§  3.303, 3.304, 3.317 (2000).

9.  Right ear hearing loss was not incurred in service.  
38 U.S.C.A. §§ 1117, 1110, 1131 (West 1991); 38 C.F.R. §§  
3.303, 3.304, 3.317 (2000).

10.  The schedular criteria for an increased (compensable) 
evaluation for left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85 
Diagnostic Code 6100 (2000).

11.  Tinnitus is currently rated at the maximum contemplated 
rating.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.87 Diagnostic Code 6260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may also be established for chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf war, or to a 
degree of 10 percent or more not later than December 31, 
2001.  To fulfill the requirement of chronicity, the illness 
must have persisted for a period of six months.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans' Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits.  That 
law provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA and provides for VA to arrange for a medical 
examination and opinion in certain circumstances.  In the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See Veterans' Claims Assistance Act 
of 2000, Pub. L. No. 106-475, Section 3(a), 114 STAT. 2096, 
(2000) (to be codified at 38 U.S.C. § 5103A).  

In the instant case, as regards the claims of entitlement to 
service connection for hair loss, a stomach disorder with 
diarrhea, a disability manifested by blurred vision 
dizziness, eye pain, and tearing, a chest and pulmonary 
disability, bleeding gums, and hypertension, the Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all treatment records which might be relevant to the 
veteran's claims, and the veteran has not identified any 
additional treatment records which have not been obtained.  
In addition, VA examinations that included opinions on the 
contended causal relationships of the various claimed 
disorders have been conducted in August 1993, January 1995, 
May 1997, and January 1998.  Accordingly, no further 
assistance to the veteran in acquiring medical evidence for 
these claims is required by the new statute.

A.  Hair Loss

Service medical records noted no complaints of or treatment 
for hair loss, and the veteran's separation examination 
report did not include any reference to hair loss.  The 
veteran complained of hair loss during his August 1993 VA 
examination.  No disorder manifested by hair loss was 
diagnosed, however.  The veteran was given a VA "Persian 
Gulf" examination in January 1995.  He complained of 
increased hair loss.  The diagnosis was hair loss consistent 
with male pattern baldness.  The veteran was reexamined by VA 
in May 1997 and in January 1998.  He made no complaints 
regarding hair loss, and no disorder manifested by hair loss 
was diagnosed.

In September 1996, and again in December 1996, the veteran 
submitted statements from three work colleagues and from his 
wife.  The veteran's wife and two of his colleagues reported 
that the veteran had been losing hair since his return from 
the Persian Gulf.  

The veteran's hair loss has been assigned the diagnosis of 
male pattern baldness.  As this constitutes a known clinical 
diagnosis, service connection is not warranted under 
38 C.F.R. § 3.317.  Furthermore, as there was no diagnosis of 
hair loss in service, and there is no competent evidence of a 
nexus between male pattern baldness and service, the 
preponderance of the evidence is against the veteran's claim 
for service connection.  

B.  Stomach Disorder with Diarrhea

Service medical records noted that in December 1969, the 
veteran complained of bright red blood in his feces.  There 
were no other gastrointestinal complaints or disorders noted 
during the veteran's first period of duty and his separation 
examination report indicated that there were no abnormalities 
of the abdomen and viscera or the anus and rectum.  The 
veteran denied any history of stomach or intestinal trouble 
upon separation, but indicated "don't know" in the box 
adjacent to the query "have you ever had piles or rectal 
disease?" 

Service medical records from the veteran's period of service 
in Southwest Asia reported no complaints of or treatment for 
a stomach disorder or diarrhea.  On his Southwest Asia 
Demobilization/Redeployment Medical Evaluation form, he 
denied any stomach or belly pain, nausea, diarrhea, or bloody 
bowel movements.  During his service separation examination, 
he denied a history of stomach trouble, but did report a 
history of frequent indigestion.  The separation examination 
report indicated that there were no abnormalities of the 
abdomen and viscera or the anus and rectum.

The veteran was examined by VA in August 1993.  He complained 
of a six to eight month history of experiencing a sensation 
described as "hot flashes," which would then lead to nausea 
and emesis.  He further complained of bloating in the gastric 
region after eating.  He reported a history of ulcer disease 
thirty years earlier.  The examiner's diagnoses were old 
peptic ulcer disease, and "some small sliding hernia with 
reflux and mild underlying gastritis."

A January 1995 Persian Gulf examination report noted that the 
veteran's appetite was normal, and that there was no nausea, 
vomiting, heartburn, indigestion, excessive belching or pain, 
no abdominal lumps or swelling, no constipation, diarrhea, 
flatus, hemorrhoids or swelling.  No abdominal or 
gastrointestinal disorder was diagnosed.

In December 1996, the veteran submitted statements from his 
wife and from a work colleague.  The veteran's wife said that 
the veteran had problems with diarrhea and occasional bloody 
stool.  The veteran's work colleague stated that he had 
observed a noticeable decline in the veteran's appetite after 
he returned from the Persian Gulf, when compared to his 
appetite before.  In addition, he said "many foods, not 
necessarily spicy agitate his stomach or just make him 
sick."  

A May 1997 VA examination report noted that the veteran 
complained of watery stools occurring two to three times a 
day.  He also complained of periodic vomiting one to two 
times a month, without associated nausea or other symptoms, 
and he complained of continuous xiphisternal burning pain, 
worse with lying supine.  The diagnosis was xiphisternal 
abdominal pain and gastrointestinal symptoms suggestive of 
peptic ulcer disease, gastroesophageal reflux disease, or 
side effects of nonsteroidal anti-inflammatory medications.  

VA treatment records from January and February 1997 indicated 
that the veteran had provided a stool sample.  The diagnosis 
was negative.  In July 1997, due to his complaints of 
diarrhea, he received a colonoscopy.  The results indicated 
internal hemorrhoids.  A January 1998 VA examination report 
noted no complaints regarding any gastrointestinal disorder 
or hemorrhoids, and no such disorder was diagnosed.  

At his October 1997 personal hearing, the veteran's wife 
testified that "the problem with his diarrhea, . . . it's so 
bad."  

The Board notes that the veteran's gastritis has been 
associated with a "small sliding hernia".  In an August 
1997 statement, however, the veteran specifically said that 
he was not claiming service connection for a hernia.  The 
veteran has also been diagnosed with peptic ulcer disease, 
gastroesophageal reflux disease, and hemorrhoids.  As these 
constitute known clinical diagnoses, service connection is 
not warranted for these disorders under 38 C.F.R. § 3.317.  
Furthermore, there is no competent evidence that such 
disorders are related to service.  While the veteran 
maintains that these disorders are related to his service, as 
a layman, he is not competent to provide an opinion requiring 
medical knowledge, such as whether the veteran has a specific 
chronic disease, or whether such disease is related to 
service.  Espiritu, 2 Vet. App. 492.  Given the foregoing, 
the preponderance of the evidence is against the veteran's 
claim for service connection for a stomach disorder with 
diarrhea, including peptic ulcer disease, gastroesophageal 
reflux disease, or hemorrhoids. 

C.  Blurred Vision, Dizziness, Eye Pain, and Tearing

The veteran contends that he suffers from redness in the 
eyes, pain, and tearing of the eyes since his return from the 
Persian Gulf.  Service medical records from the veteran's 
first period of service reported in January 1968 that he had 
worn glasses since age seven for myopic astigmatism.  His 
April 1973 separation examination report noted that he wore 
glasses for visual acuity.  Service medical records from the 
veteran's period of service in the Persian Gulf reported no 
complaints of, or treatment for, any disorder of the eyes.  
During his separation examination, the veteran reported that 
he wore glasses, but he denied a history of any eye trouble.

The veteran received a general VA examination in August 1993.  
He had no complaints regarding his eyes, and examination of 
the eyes revealed no abnormality.  The veteran was given a VA 
Persian Gulf examination in January 1995.  The report 
contained no complaints of any eye disorder.  The veteran was 
noted to be wearing glasses.  He had no blurred or double 
vision, and no complaints of photophobia.  No eye disorder 
was diagnosed. 

In September 1996, and again in December 1996, the veteran 
submitted statements from three work colleagues and from his 
wife.  One of the veteran's colleagues, K. G., reported that 
the veteran had had blood-shot eyes since June 1995.  The 
remainder of the statements addressed other ailments. 

The veteran submitted a report from Dr. A. H., a private 
optometrist, dated in December 1996.  The optometrist stated 
that the veteran's eyes were healthy, and that there were no 
significant findings.

The veteran was reexamined by VA in May 1997.  He complained 
of "difficulty with contact lens wear over the past several 
years," and reported having had several eyeglass changes.  
In addition, he reported experiencing blurred vision at times 
when seated in front of the computer.  The veteran was 
diagnosed with myopia, astigmatism and presbyopia.  The 
examiner reported that the eyes were "essentially within 
normal limits."  

With respect to the veteran's myopic astigmatism and 
presbyopia, the Board points out that the law concerning 
awards of service connection for a congenital or 
developmental defect is dispositive.  In this regard, 38 
C.F.R. § 3.303(c) provides that a refractive error of the eye 
is not a disease or injury within the meaning of applicable 
legislation governing the awards of compensation benefits.  
As such, regardless of the character or the quality of any 
evidence which the veteran could submit, a strictly 
refractive error cannot be recognized as a disability under 
the terms of the VA Schedule for Rating Disabilities.  See 
Sabonis, 6 Vet. App. at 430.  As myopic astigmatism and 
presbyopia are refractive error, Parker v. Derwinski, 1 Vet. 
App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 
(1992), service connection for these disorders must be denied 
as a matter of law.

With respect the remainder of the eye disorders claimed by 
the veteran, the Board finds that the veteran has not 
presented evidence of a chronic eye disorder, manifested to a 
compensable degree for a period of six months or more.  See 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Board notes 
that there is no competent medical evidence of any eye 
disorder, and when the veteran's eyes have been examined, no 
abnormality of the eyes has been found. 

Furthermore, the Board notes that under § 3.317(a)(2), 
"objective evidence of a chronic disability" includes non-
medical indicators that are capable of independent 
verification.  The veteran and a service colleague have 
maintained that the veteran has suffered from red eyes, 
tearing, and pain in the eyes since service, and as 
laypersons, they are competent to testify to such observable 
symptoms.  The Board notes, however, such symptoms have not 
been shown to be manifested to a compensable degree under 
38 C.F.R. § 4.84a.  See 38 C.F.R. § 3.317(a)(1)(i).  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for red eyes, tearing, 
and pain in the eyes, and his claim must be denied.  

D.  Chest and Pulmonary Disability

Service medical records from the veteran's first period of 
service reported ongoing treatment for asthma.  A January 
1968 medical examination report noted that the veteran had 
had "asthma since 1958, controlled by immunization, last 
episode August 1967, . . . asymptomatic at present, no 
medication required."  The veteran's service separation 
examination report in September 1973 noted "sinusitis, hay 
fever, and asthma causing chest pain and shortness of 
breath."  The veteran was receiving treatment with 
antihistamines.  Service medical records from the veteran's 
period of service in the Persian Gulf reported no complaints 
of, or treatment for, chest pain, breathing problems, 
coughing, or other pulmonary or respiratory disorder.  Upon 
redeployment from the Southwest Asia theater, the veteran 
reported having a cough or sinus infection.  Upon separation 
from service, however, there was no abnormality of the lungs 
or chest noted.  In addition, he denied a history of chronic 
or frequent colds, sinusitis, hay fever, asthma, shortness of 
breath, pain or pressure in the chest, or frequent cough. 

Private treatment records from April 1992 reported that the 
veteran requested a Habitrol patch to help him stop smoking.  
The assessment was tobacco abuse.  In May 1992 he said that 
he smoked about one pack of cigarettes a day.  His chest was 
described as clear.  In July 1993, he received a computed 
tomography (CT) scan of the paranasal sinuses.  The results 
indicated sinusitis.  

The veteran received a general VA examination in August 1993.  
He made no complaints about any lung or respiratory disorder.  
His respiratory system was described as clear to auscultation 
and percussion.  However, X-rays of the lungs revealed 
"hyperaerated lungs with residuals of old granulomatous 
disease."  Additional testing was recommended.  

VA treatment records from December 1994 noted that X-rays of 
the lungs provided an impression of discoid atelectasis at 
the level of the right middle lobe, with no pleural fluid 
visible.  A subsequent X-ray in February 1995 revealed "an 
improvement in the clearing of the atelectasis with minimal 
residual changes noted at this time."  

The veteran's January 1995 VA Persian Gulf examination report 
noted that the veteran complained of a cough and sinusitis 
that he said were both worse since his return from the 
Persian Gulf.  He was diagnosed with chronic obstructive 
pulmonary disease secondary to tobaccoism, and sinusitis 
"probably due to tobaccoism."

VA treatment records from January 1996 to August 1997 
continued to report an assessment of chronic obstructive 
pulmonary disease.  

In August 1997, in connection with complaints of snoring, 
nocturnal sweating, and excessive daytime sleepiness, the 
veteran underwent testing that included respiratory studies, 
at a private medical facility.  Dr. J. K., the examining 
physician, indicated that some of the findings were 
suggestive of upper airway resistance syndrome.  Dr. K. 
further reported an impression of marked nocturnal hypoxemia, 
although he felt that hypoxemia was "not associated with 
respiratory events."  

In a December 1996 statement, the veteran's wife reported 
that the veteran had a recurring dry cough that was worse at 
night.  

Another VA examination was performed in May 1997.  The 
veteran complained of a three year history of a cough, 
occasionally productive of brown sputum, but typically non-
productive.  The General Examination report noted that he had 
"good lung sounds with normal expiratory and inspiratory 
times.  No crackles, wheezes, rales, or rhonchi."  X-rays of 
the lungs showed them to be well expanded without evidence of 
infiltrates.  The pulmonary function test report indicated 
that, in addition to a cough, the veteran complained of 
dyspnea with extreme exertion.  Pulmonary function studies 
and clinical examination were found to be normal.  

At his personal hearing, the veteran testified that, prior to 
going to the Gulf, he suffered "a little bit" from symptoms 
such as chest pains, breathing problems, and coughing, but he 
indicated that since then he has developed a chronic problem.  

The veteran was reexamined in January 1998.  He coughed a lot 
during the examination, but examination of the chest and 
lungs, including X-rays, revealed no abnormal findings and no 
diagnosis was rendered. 

The Board notes that the veteran's chronic cough and 
shortness of breath have been diagnosed as chronic 
obstructive pulmonary disease and sinusitis.  As these 
constitute known diagnoses, service connection is not 
warranted under 38 C.F.R. § 3.317.  Furthermore, neither 
chronic obstructive pulmonary disease nor sinusitis was 
diagnosed in service, and there is no competent evidence that 
either disorder is related to service.  Indeed the only 
medical opinion on the matter attributed the disorders to 
tobaccoism.  While the veteran maintains that his lung 
disorder is related to his service, as a layman, he is not 
competent to provide an opinion requiring medical knowledge.  
Espiritu, 2 Vet. App. 492.  In the absence of a competent 
medical opinion that chronic obstructive pulmonary disease 
and sinusitis are related to service, the preponderance of 
the evidence is against the veteran's claim.  

E.  Bleeding Gums

Service medical records from the veteran's first period of 
service reported no complaints of, or treatment for, bleeding 
gums.  A February 1973 dental report noted that the veteran 
denied a history of prolonged bleeding or infection, and he 
denied a history of severe tooth or gum trouble during his 
separation examination.  No abnormality of the mouth and 
throat was noted and his dental examination was normal.  
Service medical records from the veteran's period of service 
in the Persian Gulf contained no complaints of, or treatment 
for, bleeding gums.  The veteran again denied a history of 
severe tooth or gum trouble during his separation 
examination, his dental examination was normal, and no 
abnormality of the mouth and throat was noted.

VA treatment records from July 1991 reported that the veteran 
complained of an abscess in the soft tissue distal to the 
second molar tooth.  The mucosa was biopsied and diagnosed as 
submucosal granulation tissue with chronic and acute 
inflammation, no evidence of neoplasia.  Private medical 
records from July 1993 noted that the veteran had a tender 
right upper molar.  The assessment was possible dental 
infection.  

The veteran had no complaints concerning the gums during his 
August 1993 VA examination.  Examination of the mouth 
revealed no abnormality, and no diagnosis was rendered.  The 
January 1995 Persian Gulf examination report noted that he 
denied any problems of the gums, lips, teeth, and tongue.  No 
gum disorder was diagnosed.  

The veteran was given a VA dental examination in May 1997.  
He denied any current problems, indicating that any problems 
he might have had had been taken care of in the past.  The 
exam revealed no abnormalities.  He again had no complaints 
concerning the gums during his January 1998 VA examination, 
and no diagnosis was rendered.  

Following a careful review of the evidence, the Board finds 
that the veteran has not presented evidence of a chronic 
disorder of the gums, manifested to a compensable degree for 
a period of six months or more.  See 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  The medical evidence indicates that the 
veteran has not had any complaints of any oral disorder since 
July 1993, and no disorder has been diagnosed.  Indeed, the 
Board notes that he indicated during the May 1997 examination 
that "he did not know why" the examination had been 
scheduled and he did not discuss any symptoms of his claimed 
oral disorder during his personal hearing. 

Furthermore, the Board notes that under § 3.317(a)(2), 
"objective evidence of a chronic disability" includes non-
medical indicators that are capable of independent 
verification.  The veteran, however, has indicated that he no 
longer has any complaints concerning his gums, and he has 
certainly not reported any symptoms that would warrant a 
compensable evaluation under 38 C.F.R. § 4.150.  See 
38 C.F.R. § 3.317(a)(1)(i).  Accordingly, the preponderance 
of the evidence is against a claim for service connection for 
bleeding gums, and his claim must be denied.

F.  Chronic Fatigue

The veteran's service medical records from his first period 
of service noted no complaints of, or treatment for, chronic 
fatigue syndrome, depression, memory loss, decreased 
concentrating ability, sleep disturbance, anxiety, sexual 
dysfunction, recurrent headaches, numbness in the 
extremities, lack of energy, irritability, or night sweats.  
None of these symptoms or disorders were noted upon 
separation.  

Private treatment records from September 1989 to October 
1991, from Dr. M., reported treatment for cluster headaches 
and for vascular headaches. 

Service medical records from the veteran's period of service 
in the Persian Gulf noted no complaints of, or treatment for, 
chronic fatigue syndrome, depression, memory loss, decreased 
concentrating ability, sleep disturbance, anxiety, sexual 
dysfunction, recurrent headaches, numbness in the 
extremities, lack of energy, irritability, or night sweats.  
Upon redeployment from the Southwest Asia theater, the 
veteran denied any fatigue, nightmares, or trouble sleeping.  
Upon separation from service, he reported a history of 
frequent headaches, but denied a history of dizziness or 
fainting spells, lameness, neuritis, epilepsy, frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, or nervous trouble of any sort.  His 
separation examination report noted no disorders or symptoms 
attributable to his current complaints.  

Private treatment records from Dr. M., from April to August 
1992 reported complaints of various symptoms, including 
fatigue and headaches.  The veteran indicated that he 
believed that his symptoms were due to sandfly fever from his 
period in the Persian Gulf.  The treatment records reported 
that the veteran was extensively tested by an infectious 
disease specialist but no definite diagnosis was made.  

The veteran received an extensive series of VA examinations 
in August 1993.  A Systemic Conditions examination report 
noted that the veteran complained of occasional migraine 
headaches every two to three months, lasting a day or two.  
The examiner stated that "there was essentially normal 
intact general systems of the body and the physical 
examination was essentially negative."  The veteran was also 
administered two Miscellaneous Neurological Disorders 
examinations by two VA physicians on subsequent days.  The 
report from the first examination noted that the veteran 
complained of headaches every two to three months, lasting 
two to three days.  The diagnosis was "migraine headaches, 
recurrent cluster headaches."  

The report from the second examination noted that the veteran 
complained of intermittent headaches every other day, lasting 
from two to three hours, to all day.  He further complained 
of intermittent memory difficulties, poor energy, decreased 
concentration, sleep difficulties, irritability, numbness and 
tingling in the hands and feet, and that "at times his legs 
heat up and he feels somewhat nauseated."  The examiner 
concluded that the veteran's symptoms were "consistent with 
a mild underlying depression . . ..  which I would attribute 
to his experiences" in the Persian Gulf.  

Private treatment records from July 1993, from Dr. W. D., and 
Dr. D. G., indicated that the veteran underwent a CT scan of 
the paranasal sinuses due to his complaints of headaches.  
Dr. G. reported that the CT results indicated that the 
veteran had sinusitis.  

The January 1995 Persian Gulf examination report noted that 
the veteran had multiple complaints, including myalgia and 
arthralgia, short term memory loss, and night sweats.  He 
also complained of fatigue, weakness, and weight gain.  The 
veteran's diagnoses included degenerative joint disease, and 
history of myalgia, arthralgia and fatigue, etiology unknown.  

VA treatment records from July 1995 noted that the veteran 
was taking Prozac to treat depression. 

Statements dated in September and December 1996, from the 
veteran's wife and form various friends and work 
acquaintances, noted that the veteran had changed since his 
return from the Persian Gulf and that he suffered from memory 
loss, decreased concentration, nervousness, irritation, 
withdrawal, headaches, sleep difficulties as well as 
excessive sleeping, lethargy and general slowness of 
movements, and a decreased libido.

Private records from October to November 1996 from Dr. G. 
indicated that the veteran had multiple complaints including 
myalgias, memory changes, and insomnia.  The assessment was 
"multiple symptoms of concern.  Etiology not clear."  Dr. 
G. further noted that the veteran had "post Gulf War 
exposure [sic]."  

In January 1997, the veteran was seen by Dr. B., who 
diagnosed chronic fatigue syndrome.  Dr. B. referred the 
veteran to Dr. C. for neuropsychological testing.  Dr. C. 
stated that the veteran's "pattern of 
neuropsychological/neurocognitive deficits is indeed 
consistent with others I have had the opportunity to evaluate 
who also suffer from chronic fatigue syndrome."  Dr. C. 
further stated that, while he had no experience "with those 
individuals suffering from sequelae correlated with Operation 
Desert Storm . . . [i]n reviewing the literature it would 
appear that this patient's illness is consistent with that 
reported in the literature."  Dr. C. further concluded that 
the veteran was suffering from a moderate degree of 
depression.  Dr. G. submitted a statement dated in January 
1997 that noted that the veteran had "multiple symptoms 
associated with Gulf War syndrome," and that Dr. G. Agreed 
with the opinions of Drs. C. and B.  

The veteran received a comprehensive series of VA 
examinations in May 1997.  The General examination report 
noted that the veteran complained of joint pain in the knees, 
elbows, ankles and feet, bilaterally, with muscle pain and 
spasms with hand and foot numbness, headaches, decreased 
concentration, decreased healing of minor wounds, easy 
fatigability, and night sweats.  The examiner stated that the 
veteran had a relatively normal examination without any 
obvious objective abnormalities.  Despite the absence of 
objective findings, the examiner further stated that "a few 
of [the veteran's] symptoms . . . could be compatible with a 
clinical diagnosis of chronic fatigue syndrome or Gulf War 
syndrome, specifically the memory loss, the easy 
fatigability, decreased concentrating ability, sleep 
disturbance, anxiety, sexual dysfunction, recurrent 
headaches, and the feeling of numbness in his extremities."  

The report from the VA orthopedic examination noted a 
diagnosis of mild degenerative arthritis of the lumbar spine 
without radiographic or physical findings of other 
inflammatory arthratides.  The report from a psychiatric 
examination provided a diagnosis of "dysthymia, 
depression," that the examiner stated "could be part of 
[chronic fatigue syndrome] and be secondary to it."  The 
report from a neurological disorders examination noted that 
the veteran's sole complaint consisted of headaches, and the 
diagnosis was "recurrent headaches not typical for migraine 
headaches."  The report from an examination of the muscles 
was normal, with no diagnosis rendered.  The report from a 
systemic conditions examination found "no residual 
disabilities pertaining to organ systems . . . secondary to 
Gulf War syndrome versus chronic fatigue syndrome."  

Finally, the veteran was given an examination to test his 
memory.  The findings indicated that "compared to his recent 
testing, his IQ performance and memory scores appear to have 
dropped.  The overall pattern of his performance is difficult 
to account for, as is the extensiveness [sic] of his decline 
in memory . . .. depression/mood/motivation may play a 
role."   

VA treatment records from January to September 1997 noted 
that the veteran's complaints included "problems 
neurologically . . . [and] sexually."  He also complained of 
chronic fatigue, headaches, decreased concentration, muscle 
and joint pain, and memory loss.  VA Psychiatric treatment 
records reported that he was receiving treatment for 
depression and alcohol abuse.  

In August 1997, the veteran underwent testing at a private 
medical facility.  He complained of snoring, nocturnal 
sweating, excessive daytime sleepiness, as well as headaches, 
depression, fatigue, and concentration difficulties.  Dr. J. 
K., the examining physician, indicated that some of the 
findings were suggestive of upper airway resistance syndrome.  

At his October 1997 personal hearing, the veteran testified 
that he suffered from a multitude of symptoms including 
fatigue, irritability, night sweats, sleep disturbances, and 
other neurological symptoms.  Friends and work acquaintances 
of the veteran testified that he had changed since his return 
from the Gulf.  One friend testified that he now moved much 
more slowly, and a former work colleague testified that the 
veteran was no longer able to function in his job as the 
deputy chief of police due to his various symptoms.  The 
veteran's wife said that he would spend most of his day 
sleeping, that he suffered from mental confusion, and that he 
"absolutely mentally cannot handle any kind of stress, any 
kind of problem."  

The veteran was given another comprehensive series of 
examinations by VA in January 1998.  No abnormalities were 
found. 

In view of the May 1997 statements by the VA examiner that 
the veteran had symptoms that "could be compatible with a 
clinical diagnosis of chronic fatigue syndrome or Gulf War 
syndrome," as well as the January 1997 statements from Drs. 
B., C., and G. who opined that the veteran had chronic 
fatigue syndrome and/or Gulf War syndrome, a reasonable doubt 
arises as to whether the veteran currently suffers from a 
chronic disorder secondary to his service in Southwest Asia.  
Under 38 C.F.R. § 3.102, when reasonable doubt arises, "such 
doubt will be resolved in favor of the claimant."  
Accordingly, resolving all reasonable doubt in the veteran's 
favor, the Board concludes that service connection is 
warranted for chronic fatigue syndrome.

G.  Hypertension

Service medical records from the veteran's first period of 
service do not include a finding or diagnosis of 
hypertension.  In fact, the veteran's claim is based on the 
condition during his service from December 1990 to June 1991.  
Private treatment records from September 1989 to October 
1991, from Dr. M., reported treatment for borderline 
hypertension.  The veteran's entrance examination report for 
his period of Persian Gulf service did note that the veteran 
had hypertension, and that this was under control.  Service 
medical records noted no treatment for hypertension during 
this period of service.  Upon separation, the veteran's 
examination report was silent regarding the presence of 
hypertension.  

VA treatment records from September 1992 noted a diagnosis of 
borderline hypertension.  Private treatment records from Dr. 
G., from July 1993, reported that the veteran was being 
treated for hypertension.  

The veteran provided a history of high blood pressure during 
his August 1993 VA examination.  The examiner stated "there 
is no evidence of hypertension although the patient states he 
has had previous elevation of the blood pressure."  

The January 1995 Persian Gulf examination report stated that 
the veteran complained that his high blood pressure had been 
exacerbated by his period in the Persian Gulf.  The 
examiner's diagnosis was hypertension, well controlled with 
medication.  Additional private treatment records from Dr. 
G., from October to November 1996, reported continuing 
treatment for hypertension.  

In a December 1996 statement, the veteran's wife said that 
the veteran was not taking blood pressure medication in 1988 
and 1989 prior to his Persian Gulf period of service, but 
that after returning from Southwest Asia he was told by VA 
doctors in 1992 that his blood pressure was "sky high" and 
he was placed on medication that he has been taking ever 
since.

VA treatment records from July 1995 to August 1997 reported 
that hypertension was under control.  

During the May 1997 VA examination, blood pressure readings 
of 145/95, 150/90, and 145/90 were recorded.  The veteran was 
given a diagnosis of hypertension, very well controlled, 
following the January 1998 VA examination.  

As hypertension was noted in medical records prior to 
service, as well as during the service entrance examination, 
it must be determined whether the veteran's preexisting 
condition was aggravated during service.  In other words, is 
there evidence that his condition worsened during service 
from December 1990 to June 1991.  A preexisting disease will 
be considered to have been aggravated by active military, 
naval, or air service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. §§ 1137, 1153; 
38 C.F.R. § 3.306(a).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection as there is no 
competent evidence showing an increase in the severity of 
hypertension during service.  See 38 C.F.R. § 3.306(a).  The 
veteran was not seen for complaints or treatment of 
hypertension in service.  The VA examination in 1992 does not 
show his hypertension was any more severe than it was at the 
time of his enlistment into service.  No physician has even 
suggested that the condition worsened in service.  The only 
evidence presented by the veteran that tends to show a 
connection between hypertension and service are his own 
statements and those of his wife.  However, as laypersons, 
they are not competent to provide an opinion requiring 
medical knowledge, such as a question of medical 
relationship.  Espiritu, 2 Vet. App. 492. 

H.  Hearing Loss, Right Ear

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

Service medical records from the veteran's first and second 
periods of service noted no complaints of, or treatment for, 
any hearing disorder.  While an audiological examination 
conducted upon separation for the veteran's period of Persian 
Gulf service showed a decrease in the veteran's level of 
hearing, the results did not show the presence of hearing 
loss in the right ear as defined by 38 C.F.R. § 3.385.  

Statements dated in September and December 1996 from R. P., a 
former work colleague, noted that the veteran complained of 
hearing loss and tinnitus.  Mr. P. further noted that 
whenever he began his workshift immediately after the 
veteran, all the audio dials on the work equipment were 
turned up high, which he attributed to the veteran's hearing 
difficulties. 

At his October 1997 personal hearing, the veteran testified 
that he developed hearing loss from exposure to jet engine 
noise while stationed at an air base in the Persian Gulf.  

The veteran received a VA audiology examination in January 
1998.  Once again, the results failed to show the presence of 
hearing loss in the right ear, as defined by 38 C.F.R. 
§ 3.385.  The examiner reported that the veteran had mild to 
moderate sensorineural hearing loss in the right ear above 
4000 Hertz, and the veteran's service separation examination 
revealed similar results.  As noted above, however, the law 
does not consider auditory thresholds above 4000 Hertz when 
deciding whether impaired hearing will be considered to be a 
disability.  

Given the lack of current evidence of hearing loss in the 
right ear, as defined by 38 C.F.R. § 3.385, the preponderance 
of the evidence is against a claim for service connection for 
right ear hearing loss.

II.  Increased Rating

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection.  An appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved and contemplates staged ratings, where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  
After reviewing the record, the Board finds that no further 
action is necessary to meet the duty to assist the veteran 
with the development of evidence in connection with his 
claims.  38 U.S.C.A. § 5103 Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103). 

Service connection for left ear hearing loss and tinnitus was 
granted by the RO in July 1997.  The RO assigned a 
noncompensable evaluation for hearing loss, and a 10 percent 
evaluation for tinnitus.  This decision was based on service 
medical records that showed the presence of a left ear 
hearing disability, as defined by 38 C.F.R. § 3.385, and on 
the veteran's complaints of ringing in the ears and hearing 
loss since being exposed to loud noise at an airbase in 
Southwest Asia.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2000).  

The veteran's March 1991 service separation examination 
report indicated that pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
10
20
15
LEFT
15
20
25
35
40

No speech audiometry figures were provided.  

The veteran was given a VA audiological examination in 
January 1998.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
35
LEFT
35
30
25
35
45

The Board notes that average pure tone thresholds for the 
highest four frequencies were 34 in the left ear and 25 in 
the right ear.  Speech audiometry revealed speech recognition 
ability of 80 percent in both the right ear and the left ear.

A.  Hearing Loss

By regulatory amendment effective June 10, 1999, certain 
changes were made to the schedular criteria for evaluating 
hearing impairment, codified at 38 C.F.R. §§ 4.85-4.87.  The 
Board notes, however, that the revisions of the sections 
addressing hearing loss are part of the overall revision of 
the rating schedule based on factors such as medical 
advances, and do not represent liberalizing interpretations 
of regulations.  Accordingly, the requirements of Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), are not for 
application in this case.  

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability for service-connected defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 Diagnostic 
Code 6100.  (Copies of these tables from the rating code were 
provided to the veteran and her representative in the 
statement of the case.)

The Board, in its July 1997 decision granting service 
connection for left ear hearing loss, also denied service 
connection for right ear hearing loss.  Where impaired 
hearing is service-connected in only one ear, in order to 
determine the percentage evaluation from Table VII, 38 C.F.R. 
§ 4.85, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I, 
38 C.F.R. §§ 4.85 (2000), unless there is total deafness in 
both the service-connected and the non-service connected 
ears.  See, 38 C.F.R. § 3.383 (2000).

In this case, the audiometry findings from the January 1998 
VA examination are consistent with Level III hearing in the 
left ear.  Given that the non-service-connected right ear is 
assigned a designation of I, the degree of hearing loss in 
the left ear does not warrant a compensable evaluation under 
38 C.F.R. §§ 4.85, Diagnostic Code (DC) 6100.  The Board, 
therefore, finds that the preponderance of the evidence is 
against a compensable evaluation for left ear hearing loss.  

B.  Tinnitus

VA treatment records from September 1992 noted that the 
veteran complained of ringing in the ears that he stated was 
getting worse.  The assessment was tinnitus.  A January 1995 
Persian Gulf examination report indicated that the veteran 
complained of ringing in the ears since working at an 
airfield in service.  The examiner's impression was tinnitus.  
At his January 1998 VA examination, the veteran complained of 
a history of tinnitus in the left ear since 1991.  He 
indicated that his current symptoms consisted of a periodic 
high pitched sound, worse in the left ear than the right, 
that was bothersome when he tried to sleep. 

At his October 1997 personal hearing, the veteran testified 
that he developed hearing loss and tinnitus from exposure to 
jet engine noise while stationed at an air base in the 
Persian Gulf.

Under the regulatory criteria in effect when the veteran 
initiated his claim, a 10 percent evaluation is the maximum 
contemplated evaluation for tinnitus and is warranted for 
persistent tinnitus as a symptom of head injury, concussion, 
or acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).  Under the current regulatory criteria, a 10 percent 
evaluation is the maximum contemplated evaluation and is 
warranted for recurrent tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2000).  As neither the previous nor the 
current regulations contemplate an evaluation in excess of 10 
percent for tinnitus, the preponderance of the evidence is 
against the veteran's claim for an increased evaluation.  The 
claim is therefore denied.  

In reaching this decision, the Board has considered the 
history of the veteran's hearing loss and tinnitus, as well 
as the current clinical manifestations.  38 C.F.R. §§ 4.1, 
4.2.  In addition, the Board has considered the doctrine of 
reasonable doubt; however, there is no medical evidence of 
hearing loss which would approximate the criteria for a 
compensable rating, while the veteran's tinnitus is already 
evaluated at the maximum level.  The preponderance of the 
evidence is therefore against the appellant's claims and the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for hair loss is denied.

Service connection for a stomach disorder with diarrhea, is 
denied. 

Service connection for a disability manifested by blurred 
vision dizziness, eye pain, and tearing, is denied.

Service connection for a chest and pulmonary disability is 
denied.

Service connection for bleeding gums is denied.

Subject to the rules and regulations governing the award of 
benefits, service connection is granted for chronic fatigue 
syndrome.

Service connection for hypertension is denied.

Service connection for hearing loss, right ear, is denied.

Entitlement to a compensable evaluation for service-connected 
hearing loss, left ear, is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected tinnitus, is denied.


REMAND

The Board notes that the veteran has been variously diagnosed 
with eczema, dermatitis, actinic keratosis, keratoacanthoma, 
pruritus, and folliculitis.  Folliculitis was also diagnosed 
in service in March 1973, and in an October 1996 private 
medical opinion, Dr. A. stated that the veteran had 
"folliculitis, possibly related to prior toxin exposure."  
The Board notes, however, that subsequent medical evidence, 
specifically VA examinations in May 1997 and January 1998, 
indicated that no skin disorder was present, while treatment 
records from February and May 1997 reported diagnoses of 
actinic keratosis but not folliculitis.  In view of Dr. A's 
opinion and the subsequent medical evidence, the Board finds 
that additional development is necessary to clarify whether 
the veteran does in fact suffer from a skin disorder related 
to service. 

The veteran has complained of pain and stiffness in the 
joints.  The Board notes that results from orthopedic VA 
examinations in May 1997 and January 1998, showed that the 
veteran's joints were normal, except for X-ray evidence of 
narrowing of the L5-S1 disc space in the lumbosacral spine.  
In view of the veteran's complaints, however, the Board finds 
that additional development is necessary to determine if the 
veteran suffers from an undiagnosed illness manifested by 
pain and stiffness of the joints. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions: 

1.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine whether he currently suffers 
from a skin disorder.  If a skin disorder 
is diagnosed, the examiner is requested 
to review the entire medical record and 
to offer an opinion on whether it is at 
least as likely as not (a 50% or more 
probability) that such skin disorder is 
related to service.  It is imperative 
that the claims folder should be made 
available to the examiner for review in 
connection with the examination, and all 
medically indicated special tests should 
be accomplished. 

2.  The veteran should be afforded VA 
examination by an appropriate specialist 
to determine whether he currently suffers 
from an undiagnosed illness manifested by 
pain and stiffness in the joints.  Each 
joint should be examined separately and 
any disorder of found should be 
identified separately for each joint.  If 
an undiagnosed illness is identified, the 
examiner is requested to review the 
entire medical record and to offer an 
opinion on whether it is at least as 
likely as not (a 50% or more probability) 
that such undiagnosed illness is related 
to service.  It is imperative that the 
claims folder should be made available to 
the examiner for review in connection 
with the examination, and all medically 
indicated special tests should be 
accomplished.

3.  Following completion of the above 
action, the RO should again review the 
veteran's claims of entitlement to 
service-connection for folliculitis and 
for joint and muscle aches.  If either 
decision is unfavorable, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this remand is to assist the veteran with his 
claim and the Board does not intimate any opinion, favorable 
or unfavorable, as to the claim's merits.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







		
      BRUCE KANNEE 
	Veterans Law Judge
	Board of Veterans' Appeals 



 

